Wheeler, J.
This is an amended bill brought upon five different patents, — one for an electric lighting system, one for an improved regulator for electric lights, one for an improvement in electric lamps, one for an improvement in carbons for electric lights, and one for an improvement in the treatment of carbons for electric lights,-^-and is demurred to for multifariousness. The bill alleges that the patented inventions are capable of being used conjointly; that the orator makes, uses, and sells conjointly, as parts of the same electric lighting system, each and all of said inventions in some essential and material parts thereof; that the defendant is infringing each and all of these patents by making, selling, and using each and all of said inventions conjointly, in a system of electric lighting, the same substantially as that of the orator. The titles of the patents, as well as the patents themselves, of which profert is made, show that these inventions may be used separately,, and operate independently, with respect to each *503other. Any of them might be infringed without infringing any of the others. The trial of the validity of each, and of the infringement of each, j rust he separate from that of the others, upon distinct issues as to ( mh. The facts may he proved by the same witnesses, but, if so, it' rill be on account of identity of persons in connection with' the subjec i rather than because of the sameness of the issues involved in the'sn bjeet. That they are used in the same system does not change the n; ,ture of the issues to be tried. They are distinct parts of the systei u Each patent is for a distinct machine, or process, or man-ufacti re, and must stand or fall as such; and the infringement of each oust or may be a separate trespass. The bill apparently covers as ms ny causes as there are patents, when it should cover but one. Haye v. Dayton, 18 Blatchf. 420; S. C. 8. Fed. Rep. 702.
Thu demurrer is sustained and the bill adjudged insufficient.